Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 1 of 22 PageID #:981

                                                                                1

  1                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
  2                              EASTERN DIVISION
  3    JAMES STEWART,                                 )   No. 18 C 3916
                                                      )
  4                         Plaintiff,                )
                                                      )
  5                   vs.                             )   Chicago, Illinois
                                                      )
  6    CREDIT CONTROL, LLC, Resurgent                 )
       CAPITAL SERVICES, EXPERIAN                     )
  7    INFORMATION SOLUTIONS, INC., and               )
       LVNV FUNDING LLC,                              )
  8                                                   )   January 28, 2020
                            Defendants.               )   11:02 a.m.
  9
                           TRANSCRIPT OF PROCEEDINGS
 10          BEFORE THE HON. JEFFREY I. CUMMINGS, MAGISTRATE JUDGE
 11    APPEARANCES:
 12    For the Plaintiff:          MR. JAMES STEWART, Pro Se
 13
       For Defendant
 14    Credit Control:             MR. PATRICK A. WATTS
                                   Watts Law Group, LLC,
 15                                150 South Wacker Drive, Suite 2400,
                                   Chicago, Illinois 60606
 16
       For Defendant
 17    Experian:                   MS. JAMIE N. WARD
                                   Jones Day,
 18                                77 West Wacker Drive, Suite 3500,
                                   Chicago, Illinois 60601
 19
       For Defendants
 20    Resurgent and LVNV:         MR. NABIL G. FOSTER
                                   Hinshaw & Culbertson LLP,
 21                                151 North Franklin Street, Suite 2500,
                                   Chicago, Illinois 60606
 22
 23
                    Patrick J. Mullen, Official Court Reporter
 24                        United States District Court
                       219 South Dearborn Street, Room 1412
 25                          Chicago, Illinois 60604
                                (312) 435-5565
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 2 of 22 PageID #:982

                                                                                2

  1          (Proceedings in open court.)
  2               THE PLAINTIFF: Good morning, Your Honor. James
  3    Stewart for James Stewart.
  4               MR. WATTS: Patrick Watts on behalf of defendant
  5    Credit Control. Good morning, Judge.
  6               THE COURT: Good morning.
  7               MR. FOSTER: Good morning, Your Honor. Nabil Foster
  8    on behalf of LVNV and Resurgent.
  9               MS. WARD: Good morning, Your Honor. Jamie Ward on
 10    behalf of defendant Experian.
 11               THE COURT: Okay. Good morning, everyone.
 12               I have before me three motions for sanctions. I'm
 13    going to start off with Mr. Stewart's motions. The first
 14    motion for sanctions is docket number 155. It is -- I'd note
 15    for the record that this is an identical copy of the motion for
 16    sanctions that was filed on June 25th, 2019, as docket entry
 17    101. That motion for sanctions was denied on June 26th, 2019,
 18    docket entry 104, and that motion for sanctions will be denied
 19    for the same reason today because it's identical and it's
 20    already been denied.
 21               THE PLAINTIFF: You say it was denied when, Your
 22    Honor?
 23               THE COURT: It was already -- it was denied on June
 24    26th, 2019, by my order which is docket entry 104.
 25               The second motion for sanctions filed by Mr. Stewart
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 3 of 22 PageID #:983

                                                                                3

  1    is docket entry 152, and essentially in this motion Mr. Stewart
  2    alleges that LVNV and Resurgent failed to sign interrogatory
  3    answers that were initially due December 31st, 2018, over a
  4    year ago. He further states that his efforts to get
  5    verifications were ignored in July on July 15th, 2019, and
  6    October 10th -- October 1st, 2019. I want to hear from counsel
  7    on that.
  8               MR. FOSTER: Yes, Your Honor, I'd be happy to address
  9    that. So signed verifications were provided by representatives
 10    of both companies, and they were attached to the discovery
 11    answers. What Mr. Stewart's motion is essentially about is
 12    that he believes that the verification that was signed by the
 13    representatives needs to have their address, their email
 14    address and phone number.
 15               They are representatives of the corporate entity which
 16    I represent, so the answers are both -- I signed them and it
 17    has all of my contact information, and then the separate
 18    verification for the interrogatory answers was attached and
 19    signed and dated by a person who's an authorized representative
 20    for each one of those entities. So, in fact, there is a
 21    verification of the information.
 22               His request for the -- his motion for sanctions is
 23    based upon a very narrow and perhaps distorted reading of
 24    Rule 26 of wanting information regarding someone's email
 25    address and phone number, which there is really no point to
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 4 of 22 PageID #:984

                                                                                4

  1    that because they're represented by counsel which is me.
  2               THE COURT: Okay. Now, Mr. Stewart, is that correct?
  3    Did you receive verifications, but the people who actually
  4    verified the interrogatory answers for these two companies
  5    didn't provide their phone number and email address?
  6               THE PLAINTIFF: Well, the rule says that they're
  7    supposed to provide their address, phone numbers, and contact
  8    information. That's what the rule says.
  9               THE COURT: Okay.
 10               THE PLAINTIFF: So I'm under the impression that the
 11    rule means what the rule says, that they should supply their
 12    address, telephone number, and stuff like that.
 13               THE COURT: Well, when a party is represented by
 14    counsel, whether it's an individual or a corporation as we have
 15    here, two corporations, then having the attorney's contact
 16    information is sufficient, and there's no requirement in the
 17    verification that they put their phone number, their email
 18    address, or their personal address with the verification of the
 19    interrogatory answers. So your motion for sanctions number 152
 20    will be denied.
 21               If you should wish to depose those individuals, then
 22    what you would do is serve a notice of deposition upon
 23    Mr. Foster to get the -- to have the depositions of these
 24    individuals who signed these interrogatory answers scheduled.
 25    That's what you'd do if you want to question them about that.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 5 of 22 PageID #:985

                                                                                5

  1               But their verifications, from what I've heard here
  2    today, are perfectly fine, and there's no basis for anything
  3    further or for your motion for sanctions. So motion number 152
  4    is denied.
  5               THE PLAINTIFF: Okay.
  6               THE COURT: Now we have defendants' motion for
  7    sanctions due to plaintiff's failure to show up at the
  8    court-ordered deposition. Mr. Stewart, I received -- I see
  9    that you filed it on January 24th, but I just received it this
 10    morning. I don't know if defense counsel received it this
 11    morning.
 12               THE PLAINTIFF: I noticed that, also.
 13               THE COURT: I received your response this morning.
 14    You know, I'll say this about you not showing up for your
 15    deposition. First of all, the rationale or the reason that you
 16    gave defense counsel which I saw in here, your notice that you
 17    weren't going to appear relies on Federal Rule of Civil
 18    Procedure 28 and your interpretation of that rule that because
 19    you are the plaintiff in this case and you have a financial
 20    interest in this case you understand Rule 28(c) to prevent you
 21    from being deposed.
 22               You've misunderstood this rule. I'll just state,
 23    first of all, if your understanding was correct, someone who
 24    didn't have an attorney in a case could never have their
 25    deposition taken. That's clearly not the law.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 6 of 22 PageID #:986

                                                                                6

  1               But more specifically to this rule, what this rule is
  2    referring to is a person that gives the oath for the witness
  3    who's going to be deposed. So this would be referring like to
  4    the court reporter, whoever swears in the witness. That's what
  5    this rule is concerned with.
  6               So, Mr. Foster, for example, could not have one of his
  7    partners be the person that is swearing you in for your
  8    deposition, or he couldn't have someone from one of his clients
  9    swearing you in for the deposition. That's what this rule is
 10    concerned with. It has absolutely nothing to do with you
 11    because you would not be swearing yourself in under oath for
 12    your own deposition. So your reason for not appearing for your
 13    deposition was not well-founded in law at all. There's no
 14    basis in law for that, and it directly defied my order.
 15               You also indicate in your response and you say that
 16    defendants failed to forward a flow recoverable sale agreement
 17    to you and that that's the reason or that's another reason that
 18    you didn't feel you needed to appear for your deposition. I'll
 19    just say this. First of all, I don't know whether they sent
 20    that to you or not, but it doesn't make any difference. Number
 21    one, you had a court order. When you came in here, we
 22    scheduled that date. You were here, and we scheduled that date
 23    with the opportunity for you to say: No, I'm not going to be
 24    in town, or this is not a good day for me.
 25               This date was scheduled with everyone's schedule in
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 7 of 22 PageID #:987

                                                                                7

  1    mind. That's why the date was picked.
  2               Secondly, there is no right in the Rules of Civil
  3    Procedure to sequence things with the depositions so that
  4    you're not going to show up until you get something from them.
  5    That's not how this works, but it's especially not how this
  6    works if you have a court order to appear for a deposition. So
  7    regardless of whether or not they provided this flow
  8    recoverable sale agreement to you before the date of your
  9    deposition, that is also not a good reason or a valid reason
 10    for you not to appear.
 11               So just let me address that. Do you -- has this
 12    document been provided to Mr. Stewart, and do you know what
 13    this document is that he's referring to?
 14               MR. FOSTER: Yes, Your Honor. This is -- Your Honor,
 15    you've already ruled on this in the previous discovery disputes
 16    that we've had. So this has been the subject of previous
 17    contentions or arguments, and Mr. Stewart continues. Just like
 18    he refiled his motion he filed as docket number 101 as 155,
 19    this is a rehashing of issues that he disagreed with you on.
 20    He asked for you to reconsider, and we're retrying territory
 21    over where -- I'm sorry. My words are getting confused here.
 22    We're going over territory that we previously have addressed,
 23    and that was part of the discovery disputes that you resolved
 24    and put to rest so that the case could move on.
 25               The issue at hand is that there is a -- Mr. Stewart
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 8 of 22 PageID #:988

                                                                                8

  1    wants to try to challenge the ownership interest or the rights
  2    of LVNV who claim that they own this particular debt, and what
  3    has been produced to him is the actual bill of sale. That is
  4    the contract signed by the parties involved transferring this
  5    portfolio of accounts containing his account from the original
  6    owner to LVNV, and that's the document upon which ownership is
  7    based.
  8               Mr. Stewart continues to dig and look for the
  9    interpretation of rules or potential documents or outside
 10    documents, anything at all to continue this discovery fight in
 11    hopes of prolonging this litigation but also avoiding, avoiding
 12    his appearing for a deposition to answer questions that he
 13    avoided answering in written discovery.
 14               So we tried to have some progress in discovery with
 15    respect to certain information about his accounts and the
 16    payments he made on these accounts from his banking statements.
 17    You may recall that it was the subject where we asked for a
 18    subpoena to a bank account.
 19               THE COURT: Yes.
 20               MR. FOSTER: Mr. Stewart didn't like that idea, but
 21    then he eventually complied. Then suddenly the bank statements
 22    that he said weren't available or he didn't have suddenly
 23    appeared, and we had highly redacted bank statements that he
 24    found. He redacted everything except for those payments on the
 25    particular dates that match up with the credit card billing
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 9 of 22 PageID #:989

                                                                                9

  1    statements that are in his name that we are looking for.
  2               So the point is this. We understand that Mr. Stewart
  3    is engaged in a -- this litigation seems to be a hobby for him,
  4    and there's lots of time spent on this. And his refusal to
  5    show up for the deposition just puts us -- is a problem because
  6    it prohibits us from trying to move forward to show that there
  7    really is no question in moving for summary judgment for all
  8    the parties involved.
  9               THE COURT: Okay.
 10               MR. FOSTER: And all this continues to cost us more
 11    and more money.
 12               THE COURT: Okay. Well, I don't -- I'm not going to
 13    characterize this case as a hobby for you, Mr. Stewart. I
 14    believe you filed this case because you believe your rights are
 15    being violated. You may be right or you may be wrong about
 16    that. I'm not ruling on that.
 17               THE PLAINTIFF: Can I say something?
 18               THE COURT: But I do believe that that's why you filed
 19    this case. Now one thing I will say about this document,
 20    number 1, it wouldn't matter if we had never addressed this
 21    particular document before because you had a court order to
 22    show up. So you had to show up. The fact that this was not
 23    produced, even if we'd never addressed it before, wouldn't be
 24    an excuse. But we have addressed that document before, and I
 25    do recall, based upon what Mr. Foster said, that this has been
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 10 of 22 PageID #:990

                                                                                 10

   1   raised and that I've ruled on this issue. So this is not an
   2   excuse for you not to appear, either.
   3               You also stated -- and I'm going to give you a chance
   4   to respond after I say this. The very first thing you said in
   5   your motion is that somehow appearing for this deposition would
   6   be a fraud on the Court. I can't understand that.
   7               THE PLAINTIFF: Well, can I explain it?
   8               THE COURT: Sure.
   9               THE PLAINTIFF: So LVNV counsel has stated that
 10    Capital One NA is the original creditor. There's no assignment
 11    from the original creditor to the alleged purchaser of their
 12    debt, which is Capital One National Association USA. There's
 13    another Capital One National Association, I think it is, but
 14    there's two different other entities that hasn't -- that does
 15    not have a proper assignment to those entities. So that's why
 16    I say there could be a fraud upon the Court because he's trying
 17    to get information, personal information, without proving any
 18    ownership of the alleged debt.
 19                THE COURT: Well, here, let me say this to you. What
 20    you've just said could possibly be a legal defense to their
 21    claim, but it's not a defense to having your deposition
 22    taken --
 23                THE PLAINTIFF: Well --
 24                THE COURT: -- and it's not a fraud on the Court. You
 25    brought this lawsuit against these companies. They didn't sue
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 11 of 22 PageID #:991

                                                                                 11

   1   you, and they're entitled to take your deposition.
   2               The other thing I'll say is that you raise the issue
   3   of me being biased against you, and this was a matter that you
   4   raised before. I issued a memorandum opinion on this dated
   5   August 7th of last year thoroughly going through why what you
   6   were saying, the same thing you're saying in this motion, is
   7   not grounds for my disqualification or recusal under the laws
   8   or under the precedent that governs me, and you just rehashed
   9   the same thing. That's not a basis for you not to show up at
 10    your deposition.
 11                So what I'm going to do -- and I can tell you there's
 12    some very tough authority from the Seventh Circuit Court of
 13    Appeals that probably would allow me to grant their motion and
 14    dismiss your case based upon your failure to appear in response
 15    to a court order after the prior situation we had as well, but
 16    I'm not going to do that here today.
 17                Here's what I'm going to do. I'm going to give you
 18    21 days to appear for your deposition. I'm going to instruct
 19    defense counsel to give you a list of available dates for
 20    deposition, for your deposition in the next 21 days, and it
 21    will be up to you whether or not to appear. But I can tell you
 22    if you don't appear, then I'm going to deny their motion
 23    without prejudice to its reconsideration after this 21-day
 24    period passes.
 25                After the discussion we've had today where every
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 12 of 22 PageID #:992

                                                                                 12

   1   reason that you've given for not appearing for your deposition
   2   has been addressed and indicated to you that it is not a
   3   sufficient cause to defy a court order and appear for your
   4   deposition, if you choose not to show up, it's your choice.
   5   You can dismiss your case today if you'd like. There's no
   6   requirement that you prosecute your case, but there will be a
   7   consequence if you don't.
   8               If you don't comply with my order of appearing for
   9   your deposition within the next 21 days, there will be severe
 10    consequences up to and including the dismissal of your case,
 11    and I want to make that warning very clear for you on the
 12    record so that on the 22nd day if they refile their motion and
 13    you haven't appeared and I enter an order dismissing your case,
 14    you won't say: I didn't know this could happen.
 15                I'm telling you here today it can happen. I'm telling
 16    you here that the Court of Appeals sitting up on the 27th floor
 17    has dismissed cases for less, whatever you want to call your
 18    failure to comply. For less than what you've done here in this
 19    case, they've upheld dismissals. So this is really your last
 20    chance and you need to think about it, but you're going to have
 21    to show up. If you don't show up, the motion will be refiled,
 22    I'll rule on it promptly, and we'll take things from there.
 23                THE PLAINTIFF: Your Honor, you said that my motion
 24    for sanctions was denied. I don't remember that being denied.
 25    I remember we talked about it, and you asked me did I have --
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 13 of 22 PageID #:993

                                                                                 13

   1   you mentioned something about the motion, but in so many words
   2   you said, well, just bring it back. I don't remember you
   3   saying that you canceled it.
   4               THE COURT: No, no, no. The first motion, your docket
   5   entry 155 was the identical version, and I have them both here
   6   in front of me. I don't know what you did.
   7               THE PLAINTIFF: I don't remember we ever talked about
   8   it, though.
   9               THE COURT: Maybe you Xeroxed it, but it's exactly the
 10    same.
 11                THE PLAINTIFF: Yeah, it's the exact same motion.
 12                THE COURT: And it was denied by my order on June
 13    26th, 2019, docket entry 104. It was denied.
 14                THE PLAINTIFF: I'm going to have to take a look at it
 15    because I don't remember that happening.
 16                THE COURT: Well, you can take another look at it, but
 17    it was denied and it's denied again today because there's no
 18    merit to it. But the identical motion was denied. So your
 19    choice is very clear. You appear for your deposition in the
 20    next 21 days or the consequence that has been suggested by
 21    defendants' motion is almost certain to be the consequence for
 22    you. They're going to give you a series of dates to select and
 23    work out a time that's convenient for you.
 24                You have no vacations in the next 21 days, right?
 25    You're going to be in town?
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 14 of 22 PageID #:994

                                                                                 14

   1               THE PLAINTIFF: I don't know what's going to happen in
   2   21 days.
   3               THE COURT: Well, you don't know of anything right
   4   now. You don't know of any conflict. You know of nothing here
   5   that would prevent you from having your deposition taken in the
   6   next 21 days, is that right?
   7               THE PLAINTIFF: I do have some other cases that I'm
   8   dealing with.
   9               THE COURT: Well, again, it's up to you, but if I were
 10    you I would make this case a priority because right now you're
 11    hanging by a thread. But it's up to you. The case will go
 12    forward if you get your deposition taken, but if you don't,
 13    it's up to you, but there's going to be a severe consequence
 14    for you. This is the last chance.
 15                So, counsel, what I'd like you to do is by tomorrow
 16    you can inform Mr. Stewart by whatever means that you
 17    communicate with him, email, mail, of the available dates.
 18                Mr. Stewart, the onus will be on you to pick a date
 19    and a time from what they give to you to say: Yes, I'm coming
 20    to this deposition.
 21                If you don't correspond to their correspondence about
 22    the dates that are available and 21 days passes, then it's a
 23    failure to appear.
 24                MR. WATTS: Your Honor, I do have one concern. Given
 25    that this isn't just a failure to appear on the part of
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 15 of 22 PageID #:995

                                                                                 15

   1   Mr. Stewart, that this is a counsel actually sitting in a room
   2   after traveling to it with a court reporter and then
   3   Mr. Stewart not showing up for the deposition, obviously
   4   there's costs involved in that. The Court can do whatever it
   5   wants with that, but if we go through the same process and he
   6   doesn't respond and give us dates, or even if he does, I
   7   envision substantial additional attorney's fees being incurred
   8   and cost for the court reporter by all counsel of record.
   9               So failure to appear is part of the reason we filed
 10    the motion, but it's not -- it's failure to appear with no
 11    notice, and I think that adds a whole other layer of costs.
 12                THE COURT: Well, I'm glad you brought that up because
 13    it appears, although his reason for not appearing was
 14    frivolous, he did give you notice he wasn't coming, is that
 15    correct?
 16                MR. FOSTER: Your Honor, he gave notice of 5:00 --
 17    after 5:00 p.m. on the day before the deposition was scheduled.
 18                THE COURT: Okay.
 19                MR. FOSTER: So we were unable to cancel the court
 20    reporter whose invoice I have because at that point there was
 21    no way for us to be able to cancel the court reporter without
 22    incurring the cost of that because he --
 23                THE COURT: Well, I'm going to take that into
 24    consideration.
 25                So, Mr. Stewart, if you don't appear this time, you
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 16 of 22 PageID #:996

                                                                                 16

   1   know, the possible consequence might not only be the dismissal
   2   of your case but also the award of costs and fees that would be
   3   associated with your failing to appear for your depositions
   4   over time. So that's another additional potential consequence
   5   for you.
   6               But right today I'm not going to order you to pay the
   7   appearance fee of the court reporter today, because even though
   8   you gave notice very late in the day you did provide notice.
   9   It's not justifying your action by any means, but it's simply a
 10    point that they did know before the date of the deposition that
 11    you weren't coming.
 12                MR. WATTS: And our point is that there was a court
 13    order requiring the deposition to occur on that day, so we --
 14                THE COURT: You know --
 15                MR. WATTS: I understand, though.
 16                THE COURT: -- I'm not happy about this, either.
 17                MR. WATTS: I don't know what else we would have done.
 18    I think we had to show up per the Court order.
 19                THE COURT: Well, I think you -- I mean, you probably
 20    were wise to show up, because if you hadn't shown up and then
 21    he showed up then you've got an issue there, Mr. Watts.
 22                But this is what I'm going to do for today. This is
 23    the last chance, Mr. Stewart. They've asked for what would be
 24    reasonable requests for relief against you, if not the
 25    dismissal of your case, at least the payment of certain costs.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 17 of 22 PageID #:997

                                                                                 17

   1   I'm not going to order that here today.
   2               That's my order, 21 days from today, which will be?
   3               THE CLERK: February the 18th.
   4               THE COURT: February 18th, your deposition must be
   5   taken by then. Again, I think we've discussed some of the
   6   things that can and can't take place during your deposition
   7   because of what I -- and I want to spend a minute on that. I
   8   don't want you to show up and just start refusing to answer
   9   questions. You're going to have to answer any questions that
 10    they pose to you because there is no privilege that you have
 11    not to answer any questions. They're going to give you
 12    professional questions that are related to the subject matter
 13    of this case, and you're going to have to answer their
 14    questions.
 15                If you obstruct the deposition unreasonably by not
 16    answering questions that relate to this case, then that will be
 17    taken into consideration as well in terms of possible
 18    consequences that can follow. So don't think that you can just
 19    show up and not give any testimony.
 20                So that's where we are, but I want you to clearly know
 21    what's coming. All you have to do is show up and answer the
 22    questions and your case will go forward. You'll be able to
 23    raise the issue that you believe they don't have a proper
 24    assignment for your debt. That can be something asserted in
 25    response to their motions that they're going to file, and it
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 18 of 22 PageID #:998

                                                                                 18

   1   might be a legal defense. I'm not ruling on that.
   2               THE PLAINTIFF: So isn't it a violation of due process
   3   to have them depose me before --
   4               THE COURT: No, it is not a violation of due process.
   5               THE PLAINTIFF: I'm just asking a question. I don't
   6   mean to upset you. I'm just asking.
   7               THE COURT: No, no, no. I'm just telling you that the
   8   Federal Rules of Civil Procedure that you're relying upon to
   9   avoid coming to your deposition provide for your deposition.
 10    I'm just saying that it's not a violation. You're getting due
 11    -- you're getting more due process than they would argue you
 12    deserve right now by getting another chance.
 13                MR. WATTS: The rules are themselves due process.
 14                THE COURT: Yes.
 15                MR. WATTS: That's the point of the rules.
 16                THE COURT: So you're entitled. I'm not upset. I
 17    just want you to get and I want everyone to get the discovery
 18    done, and then the case goes where it goes. I'm not ruling on
 19    whether it should be dismissed. That's for Judge Norgle on the
 20    merits, but I do have authority within this confine. If you
 21    don't show up, I can make a ruling on that and I will. Okay?
 22                So are we clear? Everything is clearly understood,
 23    Mr. Stewart?
 24                THE PLAINTIFF: Well, I still have some issues, but I
 25    think it's good enough for right now.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 19 of 22 PageID #:999

                                                                                 19

   1               THE COURT: I hope so. Okay?
   2               Go ahead, Mr. Foster.
   3               MR. FOSTER: Thank you, Your Honor. What I'd like to
   4   say, just to inform the Court, what we did last time in trying
   5   to make the deposition be useful for everyone showing up is
   6   that, one, we had the previous court order for Mr. Stewart to
   7   show up on a particular date and we sent him a list of the
   8   topics, the general topics. Generally under the rules you
   9   don't have to do that, but to make this a little bit easier we
 10    sent a list.
 11                THE COURT: I saw that, yes.
 12                MR. FOSTER: Okay. So we sent a list of topics which
 13    are not particularly onerous. You know, it's simple things
 14    like for him to confirm, you know, this particular thing, like
 15    does he know anything about this business entity called ZRT
 16    Consulting and his use of a particular address itself at
 17    Harvard Street and his use of an address at South Laflin
 18    Street. These things are not particularly complex.
 19                My point in bringing this up is that we'll send the
 20    same list of topics, Your Honor. Last time we were here, we
 21    inquired about your schedule because collectively,
 22    unfortunately, we anticipate Mr. Stewart refusing to answer
 23    questions based upon other issues that he comes up with or
 24    arguments and, therefore, frustrating and defeating the purpose
 25    of the deposition.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 20 of 22 PageID #:1000

                                                                                  20

   1               So the only question that I have for Your Honor is
   2    this. Are there certain days in the afternoons after your
   3    motion call where you are more likely to be available for us to
   4    call you to try to resolve issues?
   5               THE COURT: Tuesday and Thursday afternoons are
   6    typically best. Did you attach that list to your motion?
   7               MR. FOSTER: No, Your Honor. I do have a copy if
   8    you'd like me to tender it.
   9               THE COURT: If you can, tender it to my deputy here.
  10               MR. WATTS: There's no way to conduct the deposition
  11    physically here, is there?
  12               THE COURT: Well, there is, you know, but I'm not
  13    going to find that that's --
  14               MR. WATTS: Required, yeah.
  15               THE COURT: -- necessary.
  16               MR. WATTS: I was just curious, yeah.
  17               THE COURT: That's been done.
  18               Mr. Stewart, I'm taking a look at this list of topics.
  19    There are 21 subjects listed in this list of deposition topics.
  20    I'm going to include in my order today that these 21 subjects
  21    that are referenced in the topics for deposition of plaintiff
  22    James Stewart are appropriate subjects of inquiry for your
  23    deposition and that you will have to answer questions regarding
  24    these matters. That will be included in my order today.
  25               So I'm going to hang on to this just so I have this.
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 21 of 22 PageID #:1001

                                                                                  21

   1    Do you have a copy of this? This has been submitted to you?
   2               THE PLAINTIFF: No, huh-uh.
   3               MR. FOSTER: Yes, it has, Your Honor.
   4               THE COURT: Okay.
   5               MR. FOSTER: But I brought an extra copy for just this
   6    type of situation.
   7               THE COURT: Okay.
   8               MR. FOSTER: If I may tender a copy of the exact --
   9               THE COURT: The record will reflect that Mr. Foster is
  10    tendering a copy of the same deposition topics that I have in
  11    front of me to Mr. Stewart in open court. This is going to be
  12    part of my order. So if you choose not to answer questions
  13    regarding these subject matters, that will be a violation of my
  14    order and will subject you to appropriate sanctions and
  15    penalties. So that's going to be my ruling for today.
  16               Any further questions?
  17               MS. WARD: Yeah. May I just briefly clarify, Your
  18    Honor, that Mr. Stewart's deposition is not limited to the
  19    topics contained in that?
  20               THE COURT: It's not limited to these topics --
  21               MS. WARD: Thank you.
  22               THE COURT: -- but these are the only topics I'm going
  23    to pre-clear. There may be some other background issues that
  24    they may want to ask you about. Again, I will just tell you,
  25    Mr. Stewart, on your ability not to answer questions in your
Case: 1:18-cv-03916 Document #: 178 Filed: 03/16/20 Page 22 of 22 PageID #:1002

                                                                                  22

   1    deposition, essentially you have to answer questions if they
   2    have any bearing on the subject matter of this case, any
   3    bearing, any relationship to it. So I'm cautioning you not to
   4    refuse to answer these questions.
   5               So that will be my ruling for today. I hope your
   6    deposition takes place. But again, Mr. Stewart, it's going to
   7    be up to you whether you want to show up and answer the
   8    questions, but if you don't there will be consequences that you
   9    face. Thank you, and I hope everyone has a good rest of the
  10    day.
  11               THE PLAINTIFF: All right. Thank you.
  12               MR. FOSTER: Thank you, Your Honor.
  13               MS. WARD: Thank you, Your Honor.
  14               MR. WATTS: Thank you, Your Honor.
  15           (Proceedings concluded.)
  16                               C E R T I F I C A T E
  17             I, Patrick J. Mullen, do hereby certify the foregoing
        is an accurate transcript produced from an audio recording of
  18    the proceedings had in the above-entitled case before the
        Honorable JEFFREY I. CUMMINGS, one of the magistrate judges of
  19    said court, at Chicago, Illinois, on January 28, 2020.
  20                                      /s/ Patrick J. Mullen
                                          Official Court Reporter
  21                                      United States District Court
                                          Northern District of Illinois
  22                                      Eastern Division
  23
  24
  25
